              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00095-MR


TRACEY TERRELL GRADY,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
B.S., et al.,                   )                    ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s pro se Motion to

Compel Discovery [Doc. 32] and Motion to Appoint Counsel [Doc. 35].

     Pro se Plaintiff, who currently is an inmate at the Union County Jail,

has filed this action pursuant to 42 U.S.C. § 1983. The Complaint passed

initial review on excessive force and retaliation claims against two Monroe

Police Department (“MPD”) officers and an MPD sergeant. [Doc. 21]. The

Defendants filed an Answer, and discovery is underway. [See Doc. 30].

     In his Motion to Appoint Counsel, the Plaintiff asks the Court to appoint

North Carolina Prisoner Legal Services (“NCPLS”) to assist him with

discovery.   [Doc. 35].   The Plaintiff notes that he is in jail with limited

resources and limited access to the materials he needs to litigate this case.
      There is no absolute right to the appointment of counsel in civil actions

such as this one.       Therefore, a plaintiff must present “exceptional

circumstances” in order to require the Court to seek the assistance of a

private attorney for a plaintiff who is unable to afford counsel. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987). The Plaintiff has failed to

demonstrate the existence of exceptional circumstances, and therefore, his

request for the appointment of counsel is denied.

      To the extent that the Plaintiff expressly requests the appointment of

NCPLS, he does not qualify for such assistance. This Court’s Standing

Order, 3:19-mc-00060-FDW, provides for the appointment of NCPLS to

assist state prisoners with discovery in civil rights suits against “current and

former employees of [NCDPS]….” [3:19-mc-00060-FDW, Doc. 1 at 1]. The

Plaintiff is a prisoner at the Monroe County Jail, and the Defendants are MPD

police officers, not employees of NCDPS. Therefore, he does not qualify for

the appointment of NCPLS under the Standing Order.

      The Plaintiff’s Motion to Compel appears to be, at least in part, a

discovery request that was misdirected to the Court. [Doc. 34]. To the extent

that the Plaintiff’s Motion is a discovery request, he failed to properly serve

the Defendants with that request prior to filing his Motion to Compel.

Additionally, the Plaintiff failed to confer with the Defendants’ counsel before


                                       2
filing his Motion to Compel. Finally, to the extent that the Plaintiff has

previously served discovery requests on the Defendants, the time for

responding to such requests has not yet expired. As such, his Motion to

Compel is premature. For all these reasons, the Plaintiff’s Motion to Compel

is denied.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Compel

Discovery [Doc. 32] and Motion to Appoint Counsel [Doc. 35] are DENIED.

      IT IS SO ORDERED.
                        Signed: May 3, 2021




                                          3
